DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/07/2020 and 10/14/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A self-balancing vehicle comprising: a vehicle body including a housing having left and right sides which are independently moveable; a unitary support bar disposed within the housing; a left drive wheel and an opposed right drive wheel, each coupled to the support bar; a bracket encircling the support bar, the bracket having a cylindrical body formed with a slot through the body; and a set screw fixed to the support bar, the set screw received within the slot to limit rotational movement of the support bar with respect to the bracket
The prior art discloses similar examples of self-balancing vehicles (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of independent claim 1 as noted above.
In particular, Chen (US Patent RE46964), Ying et al. (US Patent 9,452,802) and Zeng et al. (US Patent 9,840,302) and the prior art fail to disclose inter alia: a bracket encircling the support bar, the bracket having a cylindrical body formed with a slot through the body; and a set screw fixed to the support bar, the set screw received within the slot to limit rotational movement of the support bar with respect to the bracket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES M DOLAK/Primary Examiner, Art Unit 3618